DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

          CALVIN E. JACKSON and CARMEN A. JACKSON,
                          Appellants,

                                    v.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA
      TRUST, NOT INDIVIDUALLY, BUT AS TRUSTEE FOR
        PRETIUM MORTGAGE ACQUISITION TRUST, and
     UNITED STATES OF AMERICA, BY AND THROUGH THE
            SMALL BUSINESS ADMINISTRATION,
                        Appellees.

                             No. 4D20-2779

                             [March 31, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
062014CA021611AXXXCE.

  Bruce Jacobs of Jacobs Legal, PLLC, Miami, for appellants.

  Adam G. Schwartz of Fox McCluskey Bush Robison PLLC, Stuart, for
appellee Wilmington Savings Fund Society, FSB.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.